Citation Nr: 0722292	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-40 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.S.




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  He died in November 2004 of arteriosclerotic 
coronary heart disease (ASHD).  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Huntington, West Virginia, Regional 
Office (RO).  

At the personal hearing before the undersigned, appellant and 
her representative raised the issue of entitlement to 
dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§1318.  That issue is referred to the RO for appropriate 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims that the veteran's fatal heart disease 
was caused by his exposure to Agent Orange while serving in 
Vietnam or, in the alternative, by his service connected 
PTSD.  At the time of death, service connection was in effect 
for PTSD and a 100 percent rating was assigned.  

In March 2006, the Board received additional evidence from 
the appellant.  This document pertains to the appellant's 
claim, specifically, medical literature regarding links 
between PTSD and physical health including cardiovascular 
disease.  A waiver of consideration by the RO did not 
accompany these documents and the RO did not issue a 
supplemental statement of the case (SSOC).  See 38 C.F.R. 
§ 20.1304(c).  

In light of the submitted medical literature and testimony 
given by the appellant regarding the veteran's symptoms prior 
to his death, a medical opinion would be helpful to determine 
if his service connected PTSD was etiologically related to 
his death.  

The Board also finds that additional private medical records 
are needed.  The death certificate indicates that the veteran 
died at the Charleston Area Medical Center.  He was listed as 
an inpatient at that time.  It is not clear how long he was 
hospitalized, nor is it clear whether his PTSD was treated 
during the terminal hospital treatment.  The veteran's 
terminal records are not included in the claims folder.  The 
claims folder contains private records that date until May 
2004.  All pertinent records that date to the time of his 
death in November 2004 should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
legible copies of records of private 
treatment provided the veteran prior to 
his death including any records 
pertaining to treatment for PTSD and 
heart disability since early 2004, as 
well as, the terminal hospital records 
from the Charleston Area Medical Center 
from November 2004. 

2.  The RO/AMC should then have the 
veteran's claims file reviewed by an 
appropriate VA examiner.  The physician 
should be requested to render an opinion 
as to what etiological relationship, if 
any, existed between the veteran's 
service-connected PTSD, and the 
cardiovascular disease, and his demise.  
Specifically, it should be indicated 
whether there is evidence of the PTSD 
causing or permanently making worse 
(aggravating) the heart disease that 
caused death.  If this can be determined, 
the rationale for the findings should be 
set out.  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.  Detailed reasons and 
bases for the opinion reached should be 
legibly recorded.  

3.  Thereafter, the RO/AMC should 
readjudicate the claim, with 
consideration of the additional evidence 
submitted to the Board.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
SSOC, which should include a discussion 
of the evidence submitted to the Board.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




